DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 03/31/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are currently pending.
Claims 1-16 are withdrawn from consideration due to an election made by the applicant in response to a restriction requirement. 
Claims 17 and 21 have been amended.
No claims have been added or canceled.
Claims 17-24 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian (US 20160012426), in view of Huang (CN 107194689), and further in view of Lee (KR 101773924).
Regarding claim(s) 17 and 21, Chitilian discloses:
           receiving credentials of a user from an electronic communications device (By disclosing, “the payment processing system hands-free module 141 may receive a user's username and password ([user credentials]) and allow the user 101 to access services provided by the payment processing system 140” ([0049] of Chitilian)); 
           verifying the received user credentials against data in a customer database (By disclosing, “An example payment processing system 140 comprises a payment processing system hands-free module 141 and a data storage unit 142. In an example embodiment, the user 101 has a user account with the payment processing system 140. In an example embodiment, the payment processing system hands-free module 141 manages the user account. For example, the payment processing system hands-free module 141 may receive a user's username and password and allow the user 101 to access services provided by the payment processing system 140” which means the username and password have to be verified so the payment processing system can allow the user to access services by the payment processing system ([0049] of Chitilian)); 
           receiving, from the electronic communications device, device reader identifying data (By disclosing, “the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system name, communication technology requirements, or any other suitable information” ([0089] of Chitilian); “the user computing device 110 generates a token for a potential transaction … The token may comprise … the beacon identifier ([device reader identifying data]), …” ([0091] of Chitilian); and “the user computing device 110 transmits the token to the payment processing system hands-free module 141” ([0095] of Chitilian)); 
             the electronic communications device receiving the device reader identifying data from the device reader (By disclosing, “the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system name, communication technology requirements, or any other suitable information” ([0089] of Chitilian));
            device reader identifying data comprising a unique identifier for the device reader (By disclosing, “the user computing device 110 generates a token for a potential transaction … The token may comprise … the beacon identifier ([device reader identifying data]), …” ([0091] of Chitilian));
           verifying the device reader identifying data against data in a device reader database (By disclosing, “the payment processing system hands-free module 141 may compare the beacon identifier to a database to determine if the beacon identifier is registered and approved.” ([0097] of Chitilian)); and
           wherein neither the terminal nor the device reader obtains an identify of the user (By disclosing, “the payment processing system hands-free module 141 may receive a user's username and password and allow the user 101 to access services provided by the payment processing system 140” ([0049] of Chitilian)).
          Chitilian does not disclose:
          the device reader identifying data comprising magnetic field data regarding a magnetic field produced by a device reader;
           receiving, based on the verified device reader identifying data, order data from a terminal comprising the device reader; and
          communicating, via the electronic communications device, the order data to a payment provider.  
          However, Huang teaches:
         the device reader identifying data comprising magnetic field data regarding a magnetic field produced by a device reader (By disclosing, a payment verification service platform broadcast magnetic field data produced by the payment verification service platform ([0006] of the original document of Huang)); and
          communicating, via the electronic communications device, the order data to a payment provider (By disclosing, a smart phone transmits a verification request message ([order data]) to a payment platform to process the payment; “the payment verification service platform may be integrated inside the payment platform”; “the verification request message includes: a dynamic transaction code, a transaction verification code, a payment platform identifier, an account of the user in the payment platform and a transaction amount” ([0011]-[0013] of Huang)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Chitilian in view of Huang to include device reader identifying data comprising magnetic field data regarding a magnetic field produced by a device reader; and communicating, via the electronic communications device, the order data to a payment provider.  Doing so would result in an improved invention because this would allow the location of the communication device being identified not only based on the beacon identifier, but also based on the magnetic field of the beacon device, thus providing a more accurate location; and this would also allow the payment being processed based on the particular location of the communication device such as including location specific promotions in the order data. 
         And Lee teaches:
         receiving, based on the verified device reader identifying data, order data from a terminal comprising the device reader (By disclosing, “the customer terminal 100 turns on the local communication device of the customer terminal 100 and receives the beacon identification information from the beacon device 300 And transmits it to the beacon server 400 to determine whether the beacon server 400 is a valid beacon device 300. If the beacon device 300 is a valid beacon device 300, So that the customer terminal 100 can access and communicate with the beacon device 300” (Page 3 of Lee); and “the merchant terminal 200 transmits the payment information to the beacon unit 300 again. The beacon device 300 transmits the payment information to the customer terminal 100 and transmits the payment information to the electronic receipt issuing server 500 so that the customer terminal 100 receives the electronic receipt.” (Page 6 of Lee)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Chitilian in view of Lee to include techniques of receiving, based on the verified device reader identifying data, order data from a terminal comprising the device reader. Doing so would result in an improved invention because this would allow the order data being processed so the transaction can be conducted. 

Regarding claim(s) 18 and 22, Chitilian discloses:
          receiving, via the electronic communications device, payment confirmation data from the payment provider (By disclosing, “In block 290, upon a successful conducting of the transaction, the payment processing system 140 transmits a notification of the successful completion of the transaction to the user computing device 110” ([0135] and Fig. 2 of Chitilian)); and
          communicating receipt data to the electronic communications device for display on a display of the electronic communications device (By disclosing, “The notification provides the details of the transaction, such as the transaction amount, the product purchased, and other suitable details. The notification allows the user 101 an opportunity to quickly dispute the charge” ([0135] of Chitilian)).  

Regarding claim(s) 19 and 23, Chitilian does not disclose:
          wherein the magnetic field data comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device.  
          However, Huang teaches:
          wherein the magnetic field data comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device (By disclosing, “The receiving terminal includes at most three magnetic transmitting units, and the three magnetic transmitting units are X/Y/Z-axis magnetic fields orthogonal to each other, respectively” ([0009] and Claim 3 of the original document of Huang); and a smart phone uses a magnetometer sensor in the smart phone to detect the magnetic field from the broadcasted message ([0011] of the original document of Huang)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Chitilian in view of Huang to include techniques of wherein the magnetic field data comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device.  Doing so would result in an improved invention because this would allow the electronic communication device measure a more accurate magnetic field of the location by using the three dimensional axes.        

Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian (US 20160012426), in view of Huang (CN 107194689), further in view of Lee (KR 101773924), and Boes (CN 105051779). 
Regarding claim(s) 20 and 24, Chitilian does not disclose:
          wherein the device reader database comprises crowdsourced data compiled from magnetic field data received from a plurality of customer devices. 
          However, Boes teaches: 
          wherein the device reader database comprises crowdsourced data compiled from data received from a plurality of customer devices (By disclosing, “The client then transmits the beacon identification code to the PSS 120 (step 302).” ([0112] and Fig. 3A of the original document of Boes); “As described above, in response to receiving the beacon identification code, the PSS 120 looks up the beacon location in the beacon database 265 with the beacon identification code” ([0137] and Fig. 4B of the original document of Boes); “The PN 200 may further include a plurality of client devices 102, each of which is used by one user 230” ([0077] of the original document of Boes)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving magnetic field data from a customer device in view of Boes to include a device reader database comprises crowdsourced data compiled from data received from a plurality of customer devices. Doing so would result in an improved invention because this would allow the claimed invention being used by all the registered customers, thus expanding the scope of the claimed invention.


Response to Arguments
Applicant’s arguments with regard to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10034268 to Hazlewood for disclosing enabling communication with a user device using that user device’s magnetometer.
US 20150186874 to Govindarajan for disclosing wireless beacon communications through magnetic card readers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685      

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685